FELE

 

IN THE UNITED sTATEs DISTRICT coURT FEH 6 2019
FoR THE DISTRICT oF MoNTANA C.e,_k, g 5 umw Co.m
BILLINGS DIvIsIoN D‘s"'°.;,$i,*,,;“;’"‘a"a

Talen Montana Retirement Plan and
Talen Energy Marketing, LLC,
Individually and on Behalf of All
Others Similarly Situated,

Plaintiffs,
v.

PPL Corporation, PPL Capital Funding
Inc., PPL Electric Utilities Corp., PPL
Energy Funding Corp., Paul A. Farr,
Mark F. Wilten, Peter J. Simonich, and
DOES 1-50,

Defendants.

 

Cause No. CV- 18-174-BLG-SPW

ORDER GRANTING
STIPULATION FOR WRITTEN
DISCOVERY ON FACTUAL
BASES FOR REMAND AND
EXTENSION OF TIME FOR
BRIEFING ON REMAND
MOTION

Pursuant to the parties’ Stipulation for Written Discovery on F actual Bases

for Remand and Extension of Time for Briefing on Remand Motion (Doc. 20), and

for good cause appearing,

IT IS HEREBY ORDERED:

1. The date for Defendants’ response to Plaintiffs’ motion for remand shall

be extended to thirty (30) calendar days following the date of Plaintiffs’

completed production in response to Defendants’ Written discovery

requests directed to the factual bases for Plaintiffs’ remand motion.

Defendants’ Written discovery requests directed to the factual bases for

remand shall be served on or before February ll, 2019.

2. Plaintiffs’ response to any Rule 12 motion filed by Defendants shall be
extended to thirty (30) calendar days following the date of Defendants’
completed production in response to Plaintiffs’ Written discovery requests
directed to the factual basis for the Rule 12 motion. Any such Written
discovery shall be served by Plaintiffs, at their election, Within ten (lO)
calendar days of date of filing of Defendants’ Rule 12 motion

3. The Court’s December 18, 2018 Order, (Doc. 8), is undisturbed by this
ORDER and remains fully in effect.

DATED this é day of February, 2019.

law HM,¢@,

’§USAN P. WATTERS
United States District Judge

